United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1659
Issued: February 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2013 appellant filed a timely appeal from a January 17, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as untimely and insufficient to establish clear evidence of error. As more than
180 days has elapsed between the last merit decision dated November 10, 2011 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 6, 2004 appellant, then a 49-year-old manual clerk, filed an occupational
disease claim alleging that she sustained right shoulder, hand and neck pain casually related to
factors of her federal employment. She also attributed her condition to a prior injury to her left
hand and shoulder. Appellant stopped work on February 27, 2004. OWCP accepted the claim
for bilateral impingement syndrome of the shoulders, bilateral brachial neuritis, neck sprain and
a recurrent dislocation of the left shoulder. Appellant underwent surgeries on her shoulders and
the cervical spine. On June 2008 she stopped work and did not return. By decision dated
February 15, 2005, OWCP found that appellant’s actual earnings as a modified mail clerk
effective April 9, 2004 fairly and reasonable represented her loss of wage-earning capacity.
Appellant subsequently stopped work for left shoulder surgery.
By decision dated August 28, 2009, OWCP terminated appellant’s wage-loss
compensation effective September 27, 2009 after finding that she refused a June 26, 2009 offer
of suitable work under 5 U.S.C. § 8106(c). It found that the opinion of Dr. James Hood, a
Board-certified orthopedic surgeon, constituted the weight of the evidence and established that
she had the capacity to work in the offered position. In decisions dated November 3, 2009,
October 14, 2010 and November 10, 2011, OWCP denied modification of its suitable work
termination.2
By letter dated November 10, 2012, received by OWCP on January 2, 2013, appellant
requested reconsideration of the November 10, 2011 decision. She contended that at the time of
the job offer she was on prescription medications which had side effects that rendered the offered
position unsuitable. Appellant further maintained that Dr. Hood failed to consider the effect of
her medication when finding the job offer suitable. She submitted a list of prescription
medications filled in 2009.
Appellant additionally submitted medical evidence, including the results of
September 26, 2012 bilateral shoulder arthrograms. In a report dated December 17, 2012,
Dr. James Key, an osteopath, discussed appellant’s complaints of neck and shoulder pain
bilaterally. He diagnosed cervical disc degeneration, neck sprain, a bilateral rotator cuff
condition, bilateral shoulder dislocation and bilateral brachial neuritis. Dr. Key recommended
diagnostic studies and continued physical therapy.
On October 12, November 9 and December 4, 2012 and January 4, 2013 appellant was
evaluated for pain in her neck, shoulders, arms and hands. The provider recommended that she
continue with pain patches.3 In reports dated November 14 and December 10, 2012 and
January 3, 2013, a behavioral medical consultant provided pain management and coping skills.
On December 8, 2012 appellant underwent a cervical nerve block.

2

In its October 14, 2010 and November 10, 2011 decisions, OWCP noted that it had accepted a September 10,
1998 occupational disease claim, assigned file number xxxxxx614, for left shoulder tendinitis, left carpal tunnel
syndrome and left de Quervain’s tenosynovitis.
3

The provider is not a physician.

2

On December 23, 2012 appellant informed OWCP that she had requested reconsideration
by letter dated November 10, 2012. She resubmitted the November 10, 2012 reconsideration
request.
By decision dated January 17, 2013, OWCP denied appellant’s request for
reconsideration after finding that it was not timely filed and did not demonstrate clear evidence
of error.
On appeal appellant argues that she timely requested reconsideration and cited as support
an undated OWCP document number. She contends that a review of the evidence shows that
OWCP erred in adjudicating her claim.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.4 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of
OWCP’s decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.5
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.6 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.7
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.8 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.9 As appellant’s November 10,
4

5 U.S.C. § 8101 et seq.

5

20 C.F.R. § 10.607.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011).

7

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
8

20 C.F.R. § 10.607(a).

9

Robert F. Stone, supra note 7.

3

2012 request for reconsideration was received on January 2, 2013, more than one year after the
last merit decision of record dated November 10, 2011, it was untimely.10 Consequently, she
must demonstrate clear evidence of error by OWCP in denying her claim for compensation.11
The Board finds that appellant has not submitted evidence or advanced arguments
sufficient to raise a substantial question as to the correctness of OWCP’s November 10, 2011
decision or prima facie shift the weight of the evidence in her favor. OWCP terminated her
wage-loss compensation on September 27, 2009 based on its finding that she refused an offer of
suitable work. In her request for reconsideration, appellant alleged that the offered position was
not suitable because of the prescription medications that she was taking at the time of the job
offer. She enclosed a list of prescription medications from 2009. The issue of whether appellant
had the physical capacity to accept the offered position is, however, a medical question. As the
issue is medical in nature, it can only be resolved through the submission of medical evidence.12
Appellant’s lay opinion regarding the adverse effects of prescribed medication rendering the
selected position unsuitable is not relevant as the Board has held that lay individuals are not
competent to render a medical opinion.13 Consequently, her contention is insufficient to
establish clear evidence of error by OWCP.
Appellant additionally alleged that Dr. Hood failed to take into consideration that she was
taking medication in his finding the offered position suitable. In his February 3 and 17, 2009
reports, however, Dr. Hood discussed her current treatment, including prescribed medications, in
finding that she could work with restrictions.
Appellant submitted the results of bilateral shoulder arthrograms obtained September 26,
2012, reports dated November 14 and December 10, 2012 from a behavioral medical consultant,
and therapy reports dated October 2012 through January 2013. This evidence does not contain a
physician’s report addressing the relevant issue of whether she had the physical capacity to
accept the offered position and therefore is insufficient to show clear evidence of error.14
In a report dated December 17, 2012, Dr. Key diagnosed cervical disc degeneration, neck
sprain, a bilateral rotator cuff condition, bilateral shoulder dislocations and bilateral brachial
neuritis. He did not, however, address the question of appellant’s work capacities at the time of

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011).
For decisions issued on or after August 29, 2011, the one-year period begins on the date of the original decision, and
the application for reconsideration must be received by OWCP within one year of the date of OWCP’s decision for
which review is sought.
11

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

12

See George C. Vernon, 54 ECAB 319 (2003).

13

See M.B., Docket No. 12-1000 (issued October 4, 2012); Gloria J. McPherson, 51 ECAB 441 (2000).

14

Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

the June 26, 2009 job offer. As discussed, in order to establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP.15
On appeal appellant alleged that she timely requested reconsideration and referred to an
undated OWCP document. As noted, the one-year period for requesting reconsideration begins
on the date of the original OWCP decision and is determined by the date that the request is
received by OWCP.16 The last merit decision was issued November 10, 2011. OWCP did not
receive appellant’s reconsideration request until January 2, 2013. Therefore, her request was
untimely and OWCP properly considered the request under the clear evidence of error standard.
Appellant also contends that a review of the evidence shows that OWCP erred in
adjudicating her claim. To establish clear evidence of error, it is not sufficient merely to show
that the evidence could be construed so as to produce a contrary conclusion. The term clear
evidence of error is intended to represent a difficult standard.17 None of the evidence submitted
manifests on its face that OWCP committed an error in denying appellant’s claim. Appellant has
not provided evidence of sufficient probative value to raise a substantial question as to the
correctness of OWCP’s decision. Thus, the evidence is insufficient to establish clear evidence of
error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not demonstrate clear evidence of error.

15

Id.

16

See supra note 11.

17

See Dean D. Beets, 43 ECAB 1153 (1992).

5

ORDER
IT IS HEREBY ORDERED THAT the January 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

